Citation Nr: 0011584	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  92-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
primary sclerosing cholangitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
January 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1990 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
that determination, the RO granted service connection for 
residuals of sclerosing cholangitis, and assigned a 
noncompensable evaluation, effective February 1, 1989.  The 
veteran timely appealed that determination to the Board.  

In May 1994, the Board remanded this matter to the RO for 
further development and adjudication, and the Board is 
satisfied that the RO has complied with the remand 
directives.  

During the course of this appeal, in June 1992, the RO 
increased the evaluation for the disability at issue to 30 
percent and assigned an effective date of February 1, 1989 
(the date of the grant of service connection).  However, 
inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Indeed, in 
VA Form 646 dated in August 1992, the veteran's 
representative asserted that the veteran was entitled to a 
rating in excess of 30 percent.  Further, because the veteran 
has disagreed with the initial rating assigned, the Board has 
recharacterized the issue issue accordingly.  See Fenderson, 
12 Vet. App. at 126.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The medical evidence reflects that, since February 1, 
1989, the service-connected primary sclerosing cholangitis 
has been manifested by constant pruritus, chronic abdominal 
discomfort, nausea, increased liver enzymes, and fatigue.   

3. No unusual or exceptional disability factors have been 
presented with respect to the service connected primary 
sclerosing cholangitis.  


CONCLUSION OF LAW

The criteria for an initial grant in excess of 30 percent for 
primary sclerosing cholangitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.114, Diagnostic Codes 7312, 7314, 
7316, and 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

Service medical records reflect that the veteran was seen for 
complaints of abdominal pain beginning in 1988.  Laboratory 
studies revealed elevated alkaline phosphate.  In March 1989, 
a liver function test was elevated.  A liver biopsy dated in 
July 1989 revealed patchy portal fibrosis consistent with 
primary sclerosing cholangitis.  

The report of a VA compensation and pension examination (VA 
examination) dated in February 1990 revealed, in pertinent 
part, that the veteran was experiencing minimal pruritus.  
The diagnoses included biopsy and endoscopic retrograde 
cholangiopancreatography (ERCP) documented primary sclerosing 
cholangitis and current minimal pruritus.  

Based on the foregoing, in a May 1990 rating action, the RO 
granted service connection for sclerosing cholangitis and 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7316, effective February 1, 
1989.  

The report of a VA examination dated in June 1991 revealed, 
in pertinent part, that the veteran's abdomen was soft with 
positive bowel sounds and nontender.  His liver measured as 
11-12 centimeters (cm) in span and had a slightly firm edge.  
There was no spleen tip, and no masses were palpated.  The 
examiner assessed that the veteran's sclerosing cholangitis 
was very serious and that it had a variable course.  It was 
noted that employers were cautious and reluctant to employ 
someone with the veteran's liver disability and associated 
medical problems.  

During a personal hearing dated in September 1991, the 
veteran provided testimony with respect to his sclerosing 
cholangitis.  In general, the veteran testified that the 
symptoms associated with the service-connected disability 
were more disabling than currently evaluated.  He reported 
symptoms consistent with those noted in the medical evidence 
of record.  In addition, it was asserted that the veteran's 
disability was mischaracterized and mishandled as a disease 
pertaining to the gallbladder instead of being treated as a 
disease affecting the liver.  

In a statement dated in September 1991, an Assistant Chief of 
Gastroenterology with the Department of Army stated that the 
veteran's disability is a progressive disease that will 
eventually result in liver failure and require a liver 
transplant.  The author indicated that there was no definite 
treatment to prevent progressive fibrosis of the liver and 
that the veteran's liver enzymes have not normalized, despite 
treatment.  

A VA examination dated in April 1992 showed that there were 
no palpable organs, masses, or tenderness in the abdomen.  

In May 1992, a hearing officer increased the disability 
evaluation for sclerosing cholangitis to 30 percent.  In a 
June 1992 rating action, the RO implemented the hearing 
officer's determination and assigned an effective date of 
February 1, 1989.  

Pursuant to the May 1994 remand, the veteran was afforded a 
VA examination in June 1994.  At that time, the veteran 
complained of intermittent right upper quadrant abdominal 
pain accompanied by nausea and pruritus.  There was no 
vomiting.  The veteran reported that he was able to eat 
without problems, that his appetite was good, and that his 
weight was stable.  The examiner noted that the veteran has 
had serial liver enzymes, that his transaminases have been 
running in the 60 to 80 aspartate transaminase (AST) range 
with alanine transaminase (ALT) running between 80 to 104.  
In 1991, the gamma glutamyl transpeptidase (GTP) was 329 and 
491 in January 1994.  The examiner further indicated that 
alkaline phosphatese, albumin total proteins had been normal.  
It was noted that the veteran has been on Actigall 300 
milligrams (mg) three times a day since March 1994, that the 
veteran had not had any response to the Actigall, and that 
the veteran's liver enzymes have continued to elevate 
(especially the gamma-GTP). A physical examination of the 
abdomen was negative for significant tenderness to palpation.  
The liver edge was not palpable; there was no organomegaly.  
It was noted that the veteran would provide recent liver 
enzyme testing.  The diagnoses included primary sclerosing 
cholangitis with gradual increase in liver enzyme, despite 
being on Actigall.  

In June 1994, the veteran underwent VA mental examination and 
Social Survey for Mental Disorders.  During the examination, 
the veteran denied experiencing any emotional problems.  It 
was noted that the veteran was employed.  He reported feeling 
lethargic especially after working a full week.  A mental 
status examination revealed that the veteran was alert, 
cooperative, oriented to three spheres.  The veteran was 
dressed and groomed appropriately.  His speech was coherent, 
relevant, and goal directed.  His affect and mood were 
neutral.  He denied any suicidal or homicidal thoughts.  The 
examiner opined that the lethargy could be related to the 
veteran's liver disease.  The examiner indicated that there 
could be some mild depression, but the veteran's symptoms did 
not support such a diagnosis.  No diagnosis was entered.  
Likewise, the Social Survey showed that there was no evidence 
of a psychiatric disability.  Although the veteran indicated 
that he wanted to go into commercial aviation, but that no 
commercial airline would hire him because of his "health 
problems," it was noted that he had then been employed with 
the Department of Transportation for two years.

When examined in October 1995, the veteran reported continued 
occasional dull right upper quadrant abdominal pain that was 
not associated with meals.  He related that fatty meals 
tended to cause cramping and diarrhea and that he experienced 
occasional nausea and some diarrhea.  He complained of 
chronic generalized pruritus.  His medication was Ursodiol.  
On physical examination, the examiner observed that the 
veteran did appear to in any acute distress and that he 
appeared to be well.  He weighed 185 pounds.  There was no 
icterus and no spider angiomata.  The skin turgor was normal.  
The examiner observed that the abdomen was soft and 
nontender.  The liver span was 9 cms to percussion in the 
midclavicular line.  There was no organomegaly.  The 
diagnosis was history of primary sclerosing cholangitis with 
liver function test obtained in June 1994 showing moderate 
transamnionites with ALT of 87, AST of 60, GGT of 370, 
alkaline phosphatase of 94, and total bilirubin of .6.  The 
record shows that studies were performed in October 1995.  
The examiner noted that the veteran sent for a complete blood 
count (CBC) with differential, liver panel and thyroid 
stimulating hormone which were mildly elevated in January 
1994.  

During a VA examination in October 1999, the veteran 
complained of daily intermittent abdominal discomfort that 
lasted from a few hours to an entire day with occasional 
sharp pain, and itching after the onset of symptoms.  
Additional complaints included easy fatigue within the past 
three to four years.  It was noted that the veteran has never 
been jaundiced, that hepatitis serologies have been negative, 
and that the liver functions test have disclosed varying 
degrees of abnormality.  The examiner noted that the 
veteran's weight has been constant at 190 pounds.  The 
veteran reported having bouts of diarrhea related to food 
consumption that recurred three to four times per week with 
two to three liquid stools.  There was no bleeding.  It was 
noted that the veteran has two formed stools per day.  The 
veteran denied having any mental problems, except he noted 
that "I get a little down sometimes thinking about what I've 
got."  There has been no edema.  It was noted that the 
veteran was employed and that he has not lost any time from 
work because of his illness.  On physical examination, the 
examiner described the veteran has a stocky, slightly obese.  
There was no jaundice or anemia or no stigmata of itching.  
The veteran was alert and active, well developed, well 
nourished.  His gait and stance were normal.  The abdomen 
disclosed an increased panniculus without probable mass, 
hepatosplenomegaly with tenderness, or ascites.  There was 
normal abdominal venous vasculature.  The extremities were 
normal with no clubbing, palmar erythema, or asterixis.  
There was no pedal edema. The diagnostic impression was 
sclerosing cholangitis.   The examiner noted that liver 
function tests were marginally abnormal with normal bilirubin 
and prothrombin time.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 30 percent 
evaluation assigned for his service-connected sclerosing 
cholangitis is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  For the 
reasons set forth below, the Board finds that a remand to 
consider "staged rating" is unnecessary.

The service-connected sclerosing cholangitis is evaluated 
under the Rating Schedule provision for the digestive system.  
38 C.F.R. § 4.114.  This section provides that diagnostic 
codes 7301 to 7329, inclusive, 7331, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  Id.  

The veteran's service-connected sclerosing cholangitis is 
currently evaluated under Diagnostic Code 7316, which 
prescribes that chronic cholangitis is rated as chronic 
cholecystitis.  Under DC 7314, a 30 percent disability 
evaluation is assigned for severe chronic cholecystitis 
manifested by frequent attacks of gall bladder colic.  The 
Board notes that the 30 percent is the maximum evaluation 
under that schedular rating.  Thus, a higher schedular 
evaluation may only be assigned pursuant to evaluation, 
alternatively, under another diagnostic code.    

DC 7312 is for consideration.  Under that code, a 100 percent 
evaluation is assigned for pronounced cirrhosis of the liver 
with aggravation of the symptoms for moderate and severe, 
necessitating frequent tapping.  A 70 percent evaluation is 
assigned for severe disability with ascites requiring 
infrequent tapping, or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired health.  A 50 
percent evaluation is assigned for moderately severe 
disability manifested by definitely enlarged liver with 
abdominal distention due to early ascites and with muscle 
wasting and loss of strength.  A 30 percent evaluation is 
assigned for moderate disability with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  

DC 7345 is also for consideration.  Under DC 7345, a 100 
percent disability evaluation is assigned for infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
A 60 percent evaluation is assigned where there is moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent evaluation is assigned where there is minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 10 percent evaluation is assigned where there is 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

Following a careful review of the record, however, the Board 
finds that a higher disability evaluation is not warranted 
under either diagnostic code.  The Board has fully considered 
the veteran's medical history of complications and symptoms 
involving the service-connected primary sclerosing 
cholangitis.  In that connection, medical records document 
consistent complaints of pruritus.  In June 1994, October 
1995, and October 1999, the veteran complained of upper 
quadrant abdominal pain and nausea.  However, since the 
effective date of grant of the initial 30 percent evaluation, 
the medical evidence establishes that the veteran's weight 
has been stable.  The medical studies and opinions since 1991 
show marginally abnormal liver function tests.  The October 
1999 evidence establishes that the veteran has incurred 
minimal liver damage, that he complained of easy fatigue 
after a few hours, and that there was an increased abdomen 
panniculus without probable mass, hepatosplenomegaly, or 
ascites.  

Even considering the veteran's liver dysfunction as the 
predominant problem associated with the veteran's disability, 
warranting consideration pursuant to DC 7312, the medical 
evidence does not establish that the disability at issue is 
manifested by moderately severe cirrhosis with definite liver 
enlargement, abdominal distention due to early ascites, 
muscle wasting and loss of strength. Therefore, the Board 
finds that the criteria for a rating in excess of 30 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 7312 is 
not warranted.  

The Board must reach a similar conclusion with respect to 
evaluation of the disability under DC 7345.  The Board 
recognizes that the veteran complained of fatigue in 1999, 
and that he has complained of gastrointestinal discomforts 
manifested by abdominal pain and nausea; however, there is no 
evidence that such discomforts have been disabling.  The 
Board notes that the veteran indicated that his disability 
affects him at times.  However, there is no competent medical 
evidence of mental depression related to his disability.  
Thus, there is no basis for assignment of a rating in excess 
of 30 percent under DC 7345.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's primary sclerosing 
cholangitis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  For example, the 
Board notes that the disability is not objectively shown to 
have markedly interfered with employment (i.e., beyond that 
contemplated in the assigned ratings).  It this regard, it 
was noted in June 1991 that the veteran encountered 
employment difficulty with respect to his cholangitis, and he 
has indicated that he has been unable secure employment in a 
certain field (commercial aviation).  However, the Board 
emphasizes that the current 30 percent evaluation 
contemplates some interference with employment; beyond that 
simply is not shown.  Medical records dated in 1994 and 1999 
reflect that the veteran has been consistently employed, and 
in 1999, the veteran related that he had not lost any time 
from work because of his illness.  The evidence also does not 
show that the condition warrants frequent periods of 
hospitalization, or that there are other associated factors 
that render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the 
record presents no basis for granting a compensable 
evaluation for sclerosing cholangitis at any point since 
February 1, 1989, the effective date of the grant of service 
connection for residuals of sclerosing cholangitis.  Further, 
inasmuch as the 30 percent evaluation represents the greatest 
degree of impairment since the date of grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.  Hence, the claim must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.CA. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

As the initial 30 percent evaluation assigned for primary 
sclerosing cholangitis was proper, the claim for a higher 
evaluation must be denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

